FILED
                           NOT FOR PUBLICATION                                 FEB 27 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10609

              Plaintiff - Appellee,              D.C. No. 1:08-cr-00212-AWI-4

  v.
                                                 MEMORANDUM*
GURMEET SINGH BISLA,

              Defendant - Appellant.


                  Appeal from the United States District Court
                      for the Eastern District of California
                Anthony W. Ishii, Senior District Judge, Presiding

                          Submitted February 12, 2014**
                            San Francisco, California

Before: TALLMAN and RAWLINSON, Circuit Judges, and RICE, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Thomas O. Rice, United States District Judge for the
Eastern District of Washington, sitting by designation.
      Gurmeet Bisla appeals the district court’s finding, following a hearing, that

he was competent to stand trial and be sentenced. We review that finding for clear

error and must consider the evidence in the light most favorable to the government.

United States v. Frank, 956 F.2d 872, 874-75 (9th Cir. 1992). Under this standard,

defendants must do more than just argue that the district court picked the wrong

expert: “[A] district court is free to assign greater weight to the findings of experts

produced by the Government than to opposing opinions of the medical witnesses

produced by the defendant . . . . Clear error is not demonstrated by pointing to

conflicting evidence in the record.” Id. at 875 (citing United States v. Lindley, 774
F.2d 993, 993 (9th Cir. 1985)). We affirm because that is all Bisla has done.

      Bisla’s competence received an enormous amount of attention. Bisla’s

competency proceedings took two years and eight months; from March 2010, when

he filed his competency motion, until November 2012, when the district court

finally declared him competent. In that time, the district court considered (1) three

reports from Bisla’s expert, Dr. Terrell; (2) one report from the government’s

expert, Dr. Howsepian; (3) three days worth of testimony from Dr. Terrell, Dr.

Howsepian, Bisla’s original attorney (who testified that he thought Bisla was

competent), and others; and (4) a final report from a team of doctors at the Federal




                                           2
Medical Facility in Butner, North Carolina. The Butner team observed Bisla in

custody for more than half a year.

      Both judges involved took Bisla’s competency very seriously. (The case

was transferred after the first judge retired.) The first judge, even after holding

three days worth of hearings, still ordered Bisla committed to the Attorney

General’s custody for further evaluation. When Bisla returned from Butner with

the facility’s certificate of competence, the second judge delayed sentencing for

two months so that Dr. Terrell would have one last chance to evaluate Bisla.

      To challenge the product of all this effort, Bisla makes a single argument:

That the second judge erred by relying on the Butner doctors. This amounts to

saying that the district court believed the wrong doctor. Frank, 956 F.2d at 875.

Clear error review demands more.

      AFFIRMED.




                                           3